Citation Nr: 1750943	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-02 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an undiagnosed illness.

4.  Entitlement to service connection for residuals of a left ankle fracture.

5.  Entitlement to service connection for residuals of a left toe fracture.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for a left tibia and fibula disorder.

8.  Entitlement to service connection for a right tibia and fibula disorder.

9.  Entitlement to service connection for a low back disorder.

10.  Entitlement to an increased rating greater than 10 percent for right shoulder impingement syndrome with osteoarthritis.

11.  Entitlement to compensable rating for left ear hearing loss.

12.  Entitlement to an increased rating greater than 10 percent for right knee arthritis.

13.  Entitlement to an increased rating greater than 10 percent for left knee pain with degenerative change.

14.  Entitlement to additional compensation benefits allowance for I, as the Veteran's spouse, and C and I as the Veteran's step-children.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to April 1996 with subsequent service with the U.S. Army Reserves and U.S. Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011, November 2012, and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky, and St. Louis, Missouri.  Jurisdiction of the Veteran's claims file rests with the RO in St. Louis, Missouri.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of that hearing is associated with the claims file.

Since the RO last considered the claims, additional evidence has been added to the Veteran's claims file.  The additional evidence includes private treatment records, service treatment records, and VA treatment records.  Although the Veteran has not provided a waiver of RO consideration of this evidence, a waiver is not needed in this case.  An automatic waiver of Agency of Original Jurisdiction (AOJ) consideration applies in this case with respect to the evidence submitted by the Veteran because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for AOJ consideration of the evidence.  See 38 U.S.C.A. § 7105(e) (West 2014).  Although VA does not currently interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as VA-generated evidence including VA treatment records and examination reports, the VA treatment records are not pertinent to his claims decided herein.  Accordingly, the provisions of 38 C.F.R. § 20.1304 do not apply.  38 C.F.R. § 20.1304 (2017).

The Board acknowledges that the Veteran submitted copies of his service treatment records in March 2017.  However, the service treatment records submitted by the Veteran are duplicative of the service treatment records already in the claims file.

The Board notes that the Veteran's claims for service connection for a left ankle fracture, service connection for a left toe fracture, service connection for a left shoulder disorder, and service connection for right ear hearing loss were initially considered by the RO in an October 1997 rating decision.  The claims for a left ankle fracture, a left toe fracture, and a left shoulder disorder were denied because the evidence did not show complaints of or treatment for these disorders during the Veteran's active duty service.  Thereafter, in July 2004, VA received additional service treatment records.  The claim for right ear hearing loss was denied because there was no evidence of a chronic disability.  In an October 2004 rating decision, the RO denied service connection for hypertension because the evidence did not show that hypertension was related to service or diagnosed within the presumptive period following service.  A March 2010 rating decision denied service connection for an undiagnosed illness because the evidence did not show that the Veteran's symptoms were related to service or that the individual conditions were chronic disabilities manifest to a compensable degree.  In September 2013, VA again received additional service treatment records.  

With regard to the claims for service connection for a left ankle fracture, a left toe fracture, and a left shoulder disorder, there is no need to undertake a new and material evidence analysis to determine if the claims should be reopened.  In this regard, 38 C.F.R. § 3.156(c) specifically provides that when service records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim when the service records are "related to a claimed in-service event, injury, or disease . . . ."  Because the service treatment records received in July 2004 and July 2013 document treatment for a left ankle fracture, a left toe fracture, and a left shoulder disorder during military service, these issues will be reconsidered by the Board.  38 C.F.R. § 3.156(c) (2017).  

However, because the Veteran's claim for service connection for right ear hearing loss was denied because the evidence did not show a chronic right ear hearing loss disability and because the service treatment records do not show treatment for right ear hearing loss, the service records are not relevant to his claim.  Similarly, because the claims for service connection for hypertension and an undiagnosed illness were denied because the evidence did not show a relationship between the Veteran's disorders and his active duty service, and because the prior rating decisions acknowledged treatment for high blood pressure, headache, fatigue, and muscle pain during service, the service treatment records are not relevant to these claims.  Accordingly, new and material evidence is still required to reopen the claims for entitlement to service connection for right ear hearing loss, hypertension, and an undiagnosed illness.  Id.

The issues of entitlement to service connection for a back disorder, entitlement to service connection for a left shoulder disorder, entitlement to service connection for an undiagnosed illness, entitlement to an increased rating for a right shoulder disability, entitlement to a compensable rating for left ear hearing loss, entitlement to an increased rating for a right knee disability, and entitlement to an increased rating for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1997 rating decision denied service connection for right ear hearing loss.  The Veteran was provided notice of the rating decision that same month.  He did not appeal the October 1997 rating decision or submit new and material evidence within the one-year appeal period of that decision.

2.  Evidence received since the October 1997 rating decision is not new and material to his claim for service connection for right ear hearing loss.

3.  An October 2004 rating decision denied service connection for hypertension.  The Veteran was provided notice of the rating decision that same month.  He did not appeal the October 2004 rating decision or submit new and material evidence within the one-year appeal period of that decision.

4.  Evidence received since the October 2004 rating decision is not new and material to his claim for service connection for hypertension.

5.  A March 2010 rating decision denied service connection for an undiagnosed illness, claimed as fatigue, skin rash, headaches, and muscle pain.  The Veteran was provided notice of the rating decision in April 2010.  He did not appeal the March 2010 rating decision or submit new and material evidence within the one-year appeal period of that decision.

6.  Evidence received since the March 2010 rating decision is new and material to his claim for service connection for an undiagnosed illness.

7.  The competent and probative evidence of record does not show that the Veteran has a left ankle disorder.

8.  The competent and probative evidence of record does not show that the Veteran has a left toe disorder.

9.  The competent and probative evidence of record does not show that the Veteran has left tibia or fibula disorder.

10.  The competent and probative evidence of record does not show that the Veteran has a right tibia or fibula disorder.

11.  In July 2013, the Veteran submitted a VA Form 21-686c, "Declaration of Status of Dependents" claiming I as his wife and C and I as his step-children.  In March 2014 and November 2014, the Veteran submitted updated copies of VA Form 21-686c reflecting a history of four prior marriages for himself and one prior marriage for I.  The March 2014 and November 2014 forms reflect different dates for the termination of the prior marriages.

12.  In January 2015, the RO sent the Veteran a letter notifying him of the evidence required to add dependents I, C, and I to his compensation award, and specifically requested a copy of the public records ending his previous marriages.

13.  In July 2015, the Veteran submitted a copy of his current marriage certificate, as well as divorce decrees for his marriages to A and T, but did not submit copies of his divorce decrees from M and L.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision is final with respect to the Veteran's claim to establish service connection for right ear hearing loss.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The evidence submitted since the October 1997 rating decision is not new and material, and the claim for service connection for right ear hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  The October 2004 rating decision is final with respect to the Veteran's claim to establish service connection for hypertension.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

4.  The evidence submitted since the October 2004 rating decision is not new and material, and the claim for service connection for hypertension is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2017).

5.  The March 2010 rating decision is final with respect to the Veteran's claim to establish service connection for an undiagnosed illness.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

6.  The evidence received since the March 2010 rating decision is new and material, and the claim for service connection for an undiagnosed illness is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2017).

7.  The criteria for entitlement to service connection for a left ankle disorder have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

8.  The criteria for entitlement to service connection for a left toe disorder have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

9.  The criteria for entitlement to service connection for a left tibia or fibula disorder have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

10.  The criteria for entitlement to service connection for a right tibia or fibula disorder have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

11.  The criteria for entitlement to additional compensation benefits have not been met.  38 U.S.C.A. §§ 101(4), 1115, 5110, 5111, 7105 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.57, 3.109, 3.158, 3.204, 3.401(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim to reopen the issue of entitlement to service connection for tan undiagnosed illness, the Board is taking action favorable to the Veteran by reopening the claim.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

With regard to the claims to reopen the issues of entitlement to service connection for right ear hearing loss and hypertension; entitlement to service connection for a left ankle disorder, a left toe disorder, a right tibia and fibula disorder, a left tibia and fibula disorder; and entitlement to additional compensation benefits, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Prior to the initial adjudication of the Veteran's claims, letters dated in August 2011, May 2012, and January 2015 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

The Veteran was provided with a VA examination pertaining to his claim to reopen his claim for service connection right ear hearing loss in August 2012, and a VA examination with regard to his claim to reopen service connection for hypertension in October 2012.  Review of the examination reports reflect that they are adequate in this case, as they were based on a review of the claims file, clinical examination, and interview of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the opinion provided in the October 2012 VA examination is based upon an accurate review of the facts in this case and provides sufficient explanation and rationale to support the opinion.  Accordingly, the Board finds the August 2012 and October 2012 VA examinations to be adequate.

The Veteran was not provided with VA examinations with regard to his claims for service connection for a left ankle disorder, a left toe disorder, a left tibia and fibula disorder, and a right tibia and fibula disorder.  However, VA examinations were not required with regard to these claims because, as discussed in greater detail below, the evidence does not show diagnosed left ankle, left toe, left tibia and fibula, or right tibia and fibula disorders.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claims.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the March 2017 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  New and Material Evidence Claims

The Veteran contends that he has submitted new and material evidence sufficient to reopen the claims for entitlement to service connection for right ear hearing loss, hypertension, and an undiagnosed illness.

Service connection may be established for a disability resulting from diseases or injuries which are present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

	a.  Right Ear Hearing Loss

The RO denied entitlement to service connection for right ear hearing loss in an October 1997 rating decision, and notified the Veteran of the decision that same month.  The Veteran did not appeal the October 1997 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The October 1997 rating decision denied service connection for right ear hearing loss because the evidence of record did not show a right ear hearing loss disability for VA purposes.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  

In a November 2012 rating decision, the RO determined that new and material evidence was presented to reopen the Veteran's claim.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

The pertinent evidence of record at the time of the October 1997 rating decision consisted of the Veteran's October 1995 separation examination and an April 1997 VA examination.  The separation examination reflects that the Veteran's ears were normal.  An audiological evaluation was not conducted at separation.  In a report of medical history, completed at that time, the Veteran reported a history of hearing loss.  An April 1997 VA audiological examination shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
35

A Maryland CNC test reflected word recognition ability of 100 percent in the right ear.  The diagnosis was mild sensorineural hearing loss with normal speech recognition in the right ear.

Pertinent evidence associated with the claims file since the October 1997 consists of additional service treatment records, VA treatment records, lay statements, an August 2012 VA examination and the Veteran's hearing testimony before the Board.  

An April 1995 medical examination shows, puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
5
15
25

The report also acknowledges that the Veteran was routinely exposed to hazardous noise.

A June 2001 reference audiogram notes that the Veteran was routinely noise exposed.  On audiological evaluation, puretone thresholds, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
5
10
15

A February 2002 report of medical examination shows that puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
15

In a February 2002 report of medical history, the Veteran denied a history of hearing loss.

In a June 2012 lay statement, I.H. reported that the Veteran had trouble hearing people speak which caused frustration.  In a June 2012 statement, C.M. also stated that the Veteran had difficulty hearing people speak to him.

An August 2012 VA audiological examination shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
35

A Maryland CNC test showed speech recognition ability of 96 percent in the right ear.  The diagnosis was sensorineural hearing loss in the right ear.

After a thorough review of the evidence of record, the Board concludes that new and material evidence has not been received to reopen the claim of entitlement to service connection for right ear hearing loss.  Although the service treatment records, VA treatment records, and VA examination report are new evidence because they were not of record at the time of the October 1997 rating decision, they are not material to the Veteran's claim for service connection because they do not show that the Veteran had or has right ear hearing loss for VA purposes at any time during the pendency of his appeal.  As noted above, impaired hearing is considered a disability for VA purposes when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  Because none of the evidence received since the October 1997 rating decision shows right ear hearing loss meeting the definition of a hearing loss disability for VA purposes, none of the new evidence received raises a reasonable possibility of substantiating the claim for service connection; accordingly, none of the evidence received since the October 1997 rating decision is material.  Therefore, the issue of entitlement to service connection for right ear hearing loss is not reopened.

As new and material evidence has not been submitted to reopen the finally disallowed claim of entitlement to service connection for right ear hearing loss, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

	b.  Hypertension

The RO denied entitlement to service connection for hypertension in an October 2004 rating decision, and notified the Veteran of the decision that same month.  The Veteran did not appeal the October 2004 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The October 2004 rating decision denied service connection for hypertension because the evidence of record did not show that the Veteran's hypertension was incurred in or caused by service and because hypertension was not diagnosed until December 2001, more than one year after service discharge.  

In a November 2012 rating decision and November 2013 statement of the case, the RO determined that new and material evidence was presented to reopen the Veteran's claim.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

The pertinent evidence of record at the time of the October 2004 rating decision consisted of service treatment records from March 1989 through May 2002, VA treatment records, the Veteran's lay statements, and an April 1997 VA examination.  The service treatment records documented blood pressure readings which were regularly normal; however, they also showed some instances in which the Veteran's blood pressure was elevated.  Elevated readings during service included blood pressure of 145/90, 142/108, 147/85, 154/94, 162/104, and 130/104.  The October 1995 separation examination noted a blood pressure reading of 143/79.  In a report of medical history, completed at that time, the Veteran denied a history of high blood pressure.  The service treatment records did not document a diagnosis of or treatment for hypertension.  An April 1997 VA general medical examination reported that the Veteran's blood pressure was 130/72.  Post-service medical records show that the Veteran was first diagnosed with hypertension in December 2001 at which time he began treatment.  VA treatment records dated after December 2001 document continued diagnoses of and treatment for hypertension.

Pertinent evidence received since the October 2004 rating decision includes additional service treatment records, VA treatment records, private treatment records, the Veteran's testimony before the Board, a February 2010 VA examination, and an October 2012 VA examination.  Of the additional service treatment records received after the October 2003 rating decision, many are duplicative of those already associated with the claims file.  The new service treatment records not already associated with the claims file show findings similar to those service treatment records already on file.  Specifically, they reflect regularly normal blood pressure readings with isolated elevated blood pressure findings.  Reserve and National Guard treatment records show diagnoses of and treatment for hypertension after the initial December 2001 diagnosis.  They also reflect that the Veteran received physical profiles for hypertension in May 2002, April 2003, September 2003, January 2004, and August 2005.  

VA treatment records show continued treatment for hypertension.  A February 2010 VA examination reflects blood pressure readings of 169/121, 154/110, and 156/110.  An October 2012 VA examination shows a diagnosis of hypertension.  The Veteran recalled "being hypertensive" at different times during military service but stated that he was never treated for hypertension until going to the VA Medical Center at which time he began treatment.  After reviewing the Veteran's claims file, the VA examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by his active duty service.  The VA examiner explained that, although the Veteran's blood pressure was elevated several times during service, the elevated blood pressure readings "most occurred with episodes of sickness or pain" and that elevated readings during such instances were "normal findings."  The examiner explained that, although the service treatment records show instances of elevated blood pressure (often during visits associated with pain or sickness), often on second or third check, blood pressure would be within normal limits.  The examiner also acknowledged that the Veteran had several risk factors for hypertension, including family history.  The examiner ultimately concluded that there was no consistent evidence of hypertension during the Veteran's active years in military service.

After thorough review of the evidence of record, the Board concludes that new and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  Although some of the evidence received since the RO's October 2004 rating decision is new, including additional service treatment records, Reserve and National Guard treatment records, and VA examination reports, none of this evidence is material because the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  The new service treatment records show continued isolated findings of elevated blood pressure with regularly normal readings and no evidence of a diagnosis of hypertension.  The Reserve and National Guard records document complaints of and treatment for hypertension during weekend drills after the initial December 2001 diagnosis.  Service connection is not legally merited when the disability results from a disease process incurred during Inactive Duty for Training (INACDUTRA).  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  While the October 2012 VA examination and opinion are new, they do not tend to substantiate the Veteran's claim, as the examiner provided a negative nexus opinion.

The claim for entitlement to service connection for hypertension was denied in October 2004 because the evidence did not show that the Veteran's hypertension was incurred in or caused by service or that it was diagnosed within one year of service discharge.  None of the evidence received since the October 2004 rating decision relates the Veteran's hypertension to his active duty service or documents a diagnosis of hypertension within one year of service discharge.  As no new evidence has been received which tends to show that the Veteran's hypertension is related to his active duty service or that it was diagnosed within the presumptive period, new and material evidence has not been received.  Accordingly, the claim for entitlement to service connection for hypertension is not reopened.

	c.  Undiagnosed Illness

The RO denied entitlement to service connection for an undiagnosed illness with fatigue, a skin condition, headaches, and muscle pain in a March 2010 rating decision, and notified the Veteran of the decision that same month.  The Veteran did not appeal the March 2010 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The March 2010 rating decision denied service connection for an undiagnosed illness because the evidence did not show findings of a chronic disability of unknown etiology manifesting to a compensable degree or that the individually claimed disabilities of fatigue, a skin condition, headaches, or muscle pain were incurred in or caused by active duty service.

In a November 2012 rating decision and November 2013 statement of the case, the RO determined that new and material evidence was not presented to reopen the Veteran's claim.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

The pertinent evidence of record at the time of the RO's March 2010 rating decision consisted of service personnel records, service treatment records from February 1989 through April 1996, VA treatment records, the Veteran's lay statements, and a February 2010 VA examination.  The Veteran's Report of Separation, Form DD 2014, reflects that the Veteran had service in Saudi Arabia from October 1990 to March 1991.  His service treatment records showed a rash in the groin area of the thighs in January 1995, complaints of dizziness and fatigue in May 1995, a report of a headache in October 1995, and pseudofolliculitis in September 1995.  The Veteran's October 1995 separation examination reflects reports of arthralgias and muscle tension headaches.  In a report of medical history, completed at that time, the Veteran reported frequent and severe headaches, painful joints, and diffuse arthralgias.  A June 2008 VA treatment record notes that the Veteran denied a history of unexplained fatigue as well as skin rashes, itching, color changes, or sores.  In June 2009, the Veteran was prescribed acetaminophen as needed for headaches.  A February 2010 VA examination report notes the Veteran's reports of fatigue beginning in 1999, headaches beginning in 1995 or 1996 which he experienced once or twice a week, and excessive dryness of the skin on the right lower leg which began in 1999.  After performing a physical examination, the VA examiner diagnosed dry skin, headaches, and chronic fatigue.

Pertinent evidence of record associated with the claims file after the March 2010 rating decision consists of additional service treatment records and post-service Reserve and National Guard records, VA treatment records, lay statements, and the Veteran's testimony before the Board.  A June 2011 VA treatment record notes that the Veteran reported fatigue and poor sleep.  A November 2011 VA treatment record also notes the Veteran's complaints of headache and fatigue.  In a June 2012 lay statement, C.M. reported that the Veteran complained of headaches on various occasions as well as foot pain.  A June 2012 lay statement from A.D. indicates that the Veteran had "real bad headaches cause [sic] by his high blood pressure."  A June 2012 lay statement from R.M. indicates that the Veteran has been complaining of foot pain, shoulder pain, back pain, knee pain, and headaches for "over 20 years."  A June 2012 lay statement from I.W.H. indicates that the Veteran complained of headaches on various occasions.  A February 2017 VA treatment record notes that the Veteran had shrapnel in the right hand that had been there "for over 30 years."  He did not recall any injury to his right hand or when this happened.  He reported occasional discoloration in the palm which lasted for two months when he worked on rusted irons.  Examination of the right hand showed skin thickening, callus-like, about the right palmar aspect of the hand which was also present on the left.  X-ray of the right hand showed two rounded metallic densities located on the soft tissue volar of the third metacarpal shaft.  The diagnosis was non-painful metallic foreign body on the palmar aspect of the right hand.  During his March 2017 hearing before the Board, the Veteran testified that he used to get fatigued quickly, but that the fatigue mostly ceased since he stopped working.  He noted that the skin on his hand sometimes became black, but that he believed this to be related to the presence of two bullets in his hand.  He indicated that the discoloration comes and goes.  He explained that the symptoms of muscle pain, headache, fatigue, and skin problems started during service, but that he has not experienced the problems since he stopped working.

After thorough consideration of the evidence of record, the Board concludes that new and material evidence pertinent to the Veteran's claim for entitlement to service connection for an undiagnosed illness has been presented.  As noted above, the March 2010 rating decision denied the Veteran's claim based upon a finding that the evidence of record did not show a chronic disability of unknown etiology or that the identified symptoms were otherwise related to service.  The VA treatment records, lay statements, and testimony received since that time are new, as they were not of record at the time of the March 2010 rating decision.  They are material because they relate to the existence of a chronic disability of unknown etiology.  In that regard, the VA treatment records document numerous complaints of and treatment for headache and fatigue, and the lay statements report observations of the Veteran's experience of headaches.  This evidence suggests the presence of a chronic disability, and there is no evidence discussing the etiology of the symptoms.  Accordingly, as new and material evidence has been received, the Veteran's claim for entitlement to service connection for an undiagnosed illness is reopened.

II.  Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Certain chronic diseases (e.g., arthritis) may also be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2017).


	a.  Left Ankle Fracture and Left Toe Fracture

The Veteran's service treatment records reflect diagnoses of and treatment for a left ankle fracture and a left toe fracture.  A March 1989 record reveals the Veteran's complaints of sore ankles for three days.  There was no history of trauma, no edema, and no redness.  While a March 1992 record reflects a diagnosis of ankle sprain, the ankle identified was the right ankle, not the left.  November 1992 service treatment records reflect that the Veteran fractured the sesamoid bone of the left great toe.  A November 1992 X-ray of the bilateral feet was within normal limits.

An April 1994 examination shows that the Veteran's lower extremities and feet were normal.  In a report of medical history, completed at that time, the Veteran denied any foot trouble.  An October 1995 separation examination reflects that the Veteran's lower extremities and feet were normal.  An October 1995 report of medical history indicates that the Veteran denied a history of foot trouble, although he did note arthralgias in his ankles.  A February 2002 Reserve Report of Medical Examination reflects that the Veteran's lower extremities were normal.

An April 1997 VA examination notes that the Veteran had a left lateral malleolar fracture of the ankle in 1989, and that he was treated with a short-leg walking brace.  He also stated that he had a fracture of the little toe on the left foot which was treated conservatively with a soft shoe for two months.  On examination, the Veteran had slight swelling anterolateral to the lateral malleolus of the left ankle.  There was full range of motion of the ankle with no pain.  There was some crepitus over the left posterior tibiotalar articulation with supination.  The medial and lateral malleoli were nontender.  On examination of the feet, there was slight tenderness in the left small toe with no deformity.  There was full range of motion of the little toe.  X-rays of the left ankle were normal with no evidence of degenerative joint changes and with all joint spaces maintained.  The diagnoses were history of left ankle injury and history of fracture of the small toe on the left foot.

The Board finds that the evidence of record does not support entitlement to service connection for residuals of a left ankle or left toe fracture.  Initially, the Board observes that the Veteran reported a history of fracture of the little toe on the left foot during his April 1997 VA examination; however, the service treatment records only show that the Veteran fractured the sesamoid bone of the left great toe.  There is no evidence of a fracture to the left little toe in the Veteran's service treatment records.

Further, there is no medical evidence of a current diagnosed left ankle or left toe disability now or at any time during the appeal period.  Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In that regard, although the April 1997 VA examination noted slight swelling of the left ankle, there was full range of motion of the ankle with no pain.  X-rays of the left ankle were normal.  Further, none of the Veteran's VA treatment records or private treatment records reflect complaints of, diagnoses of, or treatment for a left ankle disorder or a left toe disorder, and the Veteran stated during his March 2017 hearing before the Board that his left ankle and left toe did not bother him anymore.  As the evidence does not show a diagnosis of a current left ankle disorder or left toe disorder, service connection cannot be awarded.  Without a currently diagnosed disability, the Veteran's claim for entitlement to service connection for a left hip disability cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of a left ankle or left toe disability at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  For these reasons, the Veteran's claims for entitlement to service connection for a left ankle disorder and a left toe disorder must be denied.

	b.  Right and Left Tibia and Fibula Disorder

The Veteran's service treatment records are silent for any complaints of a right or left tibia or fibula disorder as well as shin splints.  

An April 1994 examination report notes that the Veteran's lower extremities and feet were normal.  In a report of medical history, completed at that time, the Veteran denied a history of foot trouble and knee trouble.  An October 1995 separation examination reflects that the Veteran's lower extremities and feet were normal.  An October 1995 report of medical history reflects that the Veteran denied a trick or locked knee and foot trouble.

A February 2002 Reserve Report of Medical Examination reflects that the Veteran's lower extremities were normal.

A November 2015 VA examination reflects that the Veteran denied a history of shin splints.

An October 2016 private treatment record reflects that the Veteran did not have any tenderness over the proximal tibia of the left leg.

During his March 2017 hearing before the Board, the Veteran reported that he had shin splints during service and that he had a couple of incidents of pain since service with no medical treatment.  He noted symptoms including pain, but acknowledged that thought that the pain was radiating from his low back because the pain ran down his leg.

The Board finds that the evidence of record does not support entitlement to service connection for a right or left tibia or fibula disorder.  There is no medical evidence of a diagnosed right or left tibia or fibula disorder now or at any time during the appeal period.  Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain, 21 Vet. App. at 323 (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky, 26 Vet. App. 289.  In that regard, there is no evidence of record to show that the Veteran has shin splints or a right or left tibia or fibula disorder.  The Veteran has identified VA treatment records which have been obtained, but they make no reference to any symptoms or complaints with respect to shin splints or a tibia or fibula disorder.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  In this instance, the Veteran has not provided any medical evidence showing treatment or diagnosis of any shin splints or right or left tibia fibula disorder.  Although the Veteran acknowledged that he experienced a couple incidents of pain after service discharge, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Further, the Veteran acknowledged during his March 2017 hearing before the Board that he thought that his pain was due to pain radiating from his low back.  Without any evidence of a current disability, the claim must fail.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence does not support a grant of service connection.

III.  Additional Compensation for Dependents

Any veteran who is entitled to compensation for service-connected disabilities is entitled to additional compensation for dependents, including a spouse and children, provided that the disability is rated not less than 30 percent disabling.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2017).

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 
38 C.F.R. §3.1(j). 

Marriage is established by one of the following types of evidence: (1) copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record; (2) official report from service department as to marriage which occurred while the Veteran was in service; (3) the affidavit of the clergyman or magistrate who officiated; (4) the original certificate of marriage, if VA is satisfied that it is genuine and free from alteration; (5) the affidavits or certified statements of two or more eyewitnesses to the ceremony; (6) in jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship (this evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived); or (7) any other secondary evidence which reasonably supports a belief by the Adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a). 

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205 together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b).  

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.206(b).  The validity of a divorce decree will be questioned by VA only when such validity is put in issue by a party or a person whose interest in a claim for benefits would be affected thereby.  38 C.F.R. § 3.206.  

The Veteran filed his current claim seeking additional compensation for dependents in July 2013.  Since July 2013, the Veteran has had service-connected disabilities of PTSD, rated as 30 percent disabling; right shoulder disability, rated as 10 percent disabling; right knee disability, rated as 10 percent disabling; left knee disability, rated as 10 percent disabling prior to October 27, 2016 and from January 1, 2017, and rated as 100 percent disabling from October 27, 2016 through January 1, 2017; and left hear hearing loss, rated as noncompensable.  From April 18, 2011 through October 26, 2016, he received a combined evaluation for compensation of 50 percent.  From October 27, 2016, he received a combined evaluation for compensation of 100 percent.  From January 1, 2017, he received a combined evaluation of 50 percent.

In July 2013, the Veteran submitted a VA Form 21-686c, claiming his wife, two step-children, and a biological child.  He reported one prior marriage to L, which he stated ended in June 2012.  In response, the RO sent the Veteran a letter in January 2014 advising him that the number of previous marriages indicated on his application for benefits did not equal the former spouses listed.  The RO requested that the Veteran submit an updated and accurate VA Form 21-686c listing his complete marital history as well as the date and place of each prior marriage and its termination.  

In March 2014, the Veteran provided an updated VA Form 21-686c which identified four prior spouses: M, who he divorced in September 1995; A, who he divorced in July 2001; T, who he divorced in November 2007, and L, who he divorced in June 2011.  He also noted that his current wife, I, had one prior marriage to T, which ended in divorce in April 1992.

In November 2014, he submitted another VA Form 21-686c, which reflects that he had four prior marriages.  Comparison of the November 2014 form to the March 2014 for reflects some discrepancies in the dates that the marriages ended.  He reported that his marriage to M ended in divorce in February 1996; his marriage to A ended in divorce in July 2001; his marriage to T ended in divorce in August 2007, and his marriage to L ended in divorce in June 2012.

In January 2015, the RO sent the Veteran a letter advising him that his claim for additional compensation for dependents was not complete.  The RO notified the Veteran that the marital history submitted in March 2014 was inconsistent with information supplied on a previously submitted claim.  The RO requested that the Veteran submit a copy of all divorce decrees or death certificates showing that all past marriages were legally ended.

In response, the Veteran submitted a copy of a June 2013 certificate of marriage to his current wife, I.

In an October 2015 administrative decision, the RO denied the Veteran's claim for additional compensation for dependents because the Veteran did not provide copies of divorce decrees or death certificates showing that all past marriages were legally ended.  

In November 2015, the Veteran submitted a copy of a Standing Temporary Domestic Relations Order between himself and L, dated in January 2011.  The document does not show that the parties were legally divorced.  He also submitted a Judgment of Dissolution of Marriage between himself and T, dated in October 2007 showing that he and T were legally divorced at that time.  Additionally, the Veteran provided a copy of a Judgment dissolving his marriage to A in July 2001.  In November 2015, he also submitted another VA Form 21-686c which is duplicative of his November 2014 submission.

Based on a review of the evidence, the Board concludes that additional compensation benefits for dependents must be denied.  In this case, the RO specifically requested documentation to support the Veteran's claim for his wife and step-children as dependents.  Although the Veteran provided a July 2013 certificate of marriage to I and evidence of the legal termination of his marriages to T and A, he has not submitted evidence of the legal resolution to his marriages to M and L.  As such the validity of marriage document between the Veteran and I is at issue in this case.  

Although 38 C.F.R. § 3.205(b) provides that proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid, this only applies "[i]n the absence of conflicting information . . . ."  38 C.F.R. § 3.205(b).  Although the Veteran has provided statements detailing the termination of his prior marriages to M and L, the statements that he has made show conflicting information as to the dates of termination.  Specifically, in March 2014, he reported that his marriage to M ended in September 1995 and in November 2014 he stated that his marriage to M ended in February 1996.  Similarly, in March 2014 he indicated that his marriage to L ended in June 2011, and in November 2014, he reported that his marriage to L ended in June 2012.  Additionally, the Veteran has inconsistently reported his prior marriages, including different ones on different statements.  Accordingly, there is conflicting evidence as to the termination of the Veteran's prior marriages to M and L, and the Veteran's statements regarding the termination of his marriages to M and L are not sufficient to establish the validity of his marriage to I.  

Here, the Veteran has been advised that, in order for I to be recognized as his spouse for VA purposes, he must submit a divorce decree with regard to his prior marriages.  He provided the requested divorce decrees for A and T as well as a marriage certificate for I.  Until valid proof of divorce terminating the marriages between the Veteran and M and the Veteran and L is provided, I cannot be recognized as the Veteran's spouse for VA purposes.


ORDER

New and material evidence not having been received, the claim for entitlement to service connection for right ear hearing loss is not reopened.

New and material evidence not having been received, the claim for entitlement to service connection for hypertension is not reopened.

New and material evidence having been received, the claim for entitlement to service connection for an undiagnosed illness is reopened.

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for a left toe disorder is denied.

Entitlement to service connection for a left tibia or fibula disorder is denied.

Entitlement to service connection for a right tibia or fibula disorder is denied.

Entitlement to additional compensation for dependents is denied.


REMAND

I.  Undiagnosed Illness

The Veteran should be provided with a VA examination to determine whether his symptoms of headache, fatigue, muscle pain, and a skin disorder are symptoms of a qualifying chronic disability resulting from his service in the Persian Gulf from October 1990 to March 1991.  In that regard, the Veteran's service personnel records confirm that he served in Saudi Arabia from October 1990 to March 1991. 

Pursuant to 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability.  For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a)(1)) and 81 Fed. Reg. 71,382 (Oct. 17, 2016).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" contemplates a "diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue; symptoms involving the skin; headache, muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; sleep disturbance, signs or symptoms involving the respiratory system; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss and menstrual disorders.  38 C.F.R. § 3.317(b).

The Veteran has not been provided a VA examination to determine whether his reported symptoms of headache, fatigue, muscle pain, and a skin disorder are symptoms of an undiagnosed illness or a chronic multisymptom illness of unknown etiology associated with his service in the Persian Gulf.  Accordingly, a VA examination is warranted.


II.  Back Disorder

After reviewing the December 2015 VA opinion, the Board concludes that clarification is required.  The December 2015 VA opinion notes the Veteran's complaints of low back symptomatology during service and reflects current diagnoses of lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome.  After reviewing the Veteran's claims file, the VA examiner opined that the Veteran's low back disorder was not related to his active duty service.  The rationale provided by the examiner states that the Veteran's "military service low back pain was a muscular condition and appeared to resolved [sic] after his discharge in 4-10-96."  The examiner also noted an August 2005 emergency room visit where the Veteran complained of sharp back pain for two days which radiated down his left hip and left leg.  The examiner remarked that this "change in symptoms is where the low back condition changed from a muscular condition to a disc concern."  This rationale suggests that the Veteran's muscular low back disorder which originated during service changed into his current degenerative disc disease; however, the VA examiner opined that the Veteran's current low back disorder is not related to his active duty service.  As the rationale provided by the VA examiner is internally inconsistent with the opinion provided, a supplemental opinion should be obtained clarifying the VA examiner's opinion.



III.  Left Shoulder Disorder

The Veteran is seeking service connection for a left shoulder disorder.  He contends that he injured his left shoulder during service, and that he has continued to experience left shoulder pain since service discharge.

Service treatment records reflect numerous diagnoses of and treatment for a left shoulder disorder.  An April 1991 record notes that the Veteran injured his shoulder during his service in Saudi Arabia.  He stated that he felt a sharp pain following a throwing motion.  The diagnosis was left rotator cuff strain.  Service treatment records dated in June 1991 show continued complaints of and treatment for chronic left shoulder pain.  A December 1993 record notes that the Veteran had bilateral shoulder pain since a lifting injury.  The diagnosis was bilateral rotator cuff strain, left greater than right.  A March 1995 record notes the Veteran's complaints of left shoulder pain for three years.  The record indicates that he had steroid injections.  The diagnosis was left shoulder pain.  An October 1995 record reflects a diagnosis of bilateral impingement syndrome.  A November 1995 record notes continued reports of left shoulder pain.  The impression was bilateral impingement syndrome.  An October 1995 separation examination indicates that the Veteran's upper extremities were abnormal but only mentions right shoulder subacromial pain to palpation.  An X-ray of the shoulders was normal.  An October 1995 report of medical history reflects that the Veteran complained of painful or "trick" shoulder or elbow.  He reported painful shoulders as well as sleep fragmentation due to painful shoulders.

Additionally, the record reflects that the Veteran has a current diagnosis of left shoulder arthritis.  A February 2015 VA treatment record notes the Veteran's reports of increased left shoulder pain with reduced range of motion.  The diagnosis was shoulder pain, and the record noted that X-rays were conducted which showed "minimal arthritis."

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Based on the Veteran's service treatment records which show treatment for a left shoulder disorder during service, the evidence of a current diagnosis of left shoulder arthritis, and the Veteran's lay statements regarding the continuity of his symptoms since service, the Board finds that the low threshold under McLendon is met, and a VA examination and opinion should be obtained to adequately decide the merits of the claim.  Id.   

IV.  Increased Rating Claims

During his March 2017 hearing before the Board, the Veteran testified that his right shoulder disability, left ear hearing loss disability, right knee disability, and left knee disability had worsened in severity since he last underwent VA examinations.  Review of the Veteran's claims file reflects that he last underwent VA examinations for his left ear hearing loss disability in August 2012 and his right shoulder disability in October 2012.  As these VA examinations are now over five years old and the evidence suggests that they may not reflect the current severity of the Veteran's right shoulder and left ear hearing loss disabilities, new VA examinations are warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2017).

The Veteran last underwent VA examinations assessing the severity of his right and left knee disabilities in November 2015.  Although these VA examinations are not yet two years old, the Veteran's testimony indicates that they may have worsened in severity since that time.  Additionally, review of the examination report reflects that the November 2015 VA examiner did not provide range of motion findings in active and passive range of motion or with weight-bearing and nonweight-bearing.  In Correia v. McDonald, the U.S. Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  28 Vet. App. 158 (2017).  38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, a VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Gulf War Illness examination by a clinician who is capable of determining the current nature and likely etiology of the Veteran's headache, fatigue, muscle pain, and skin symptoms.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current disability resulting in headache, fatigue, muscle pain, or a skin disorder that began during active service, or is related to an incident of service.

The examiner should also opine as to whether the Veteran's headache, fatigue, muscle pain, or skin symptoms can be attributed to a known clinical diagnosis.  If the symptoms cannot be attributed to a known clinical diagnosis, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness related to the Veteran's Persian Gulf War service.

The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.  A complete rationale for all opinions must be provided.

2.  Obtain a supplemental opinion from the examiner who provided the December 2015 VA opinion, if available, discussing the etiology of the Veteran's low back disability.  If deemed necessary by the examiner in order to provide the requested opinion, schedule a VA examination of the Veteran.  After reviewing the Veteran's claims file, including the service treatment records, the post-service treatment records, the Veteran's testimony, and all lay statements in the record, ask the VA examiner to provide the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current low back disorder is related to his active duty service?

The examiner must provide a full rationale for all opinions given and must specifically explain whether the Veteran's in-service lumbar spine symptoms were early manifestations of or were an early progression of the Veteran's current degenerative disc disease of the lumbar spine.  The rationale must address and discuss all pertinent evidence in the claims file, to specifically include the Veteran's lay statements that he has experienced low back pain consistently since his active duty service.  The VA examiner is advised that the Veteran's lay statements regarding his low back symptoms should be deemed competent and credible for purposes of the examination only.  

If the examiner who provided the December 2015 opinion is not available, the RO should obtain a new opinion.  The examiner's opinion must be based upon a complete review of the evidence contained in the claims file, as well as the Veteran's lay statements and testimony of record.  The rationale for any opinion expressed must be set forth.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current left shoulder disorder.  The claims file must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left shoulder arthritis or any other diagnosed left shoulder disorder had it onset in service or is otherwise causally or etiologically related to a disease or injury incurred in active service.

A complete rationale must be provided for any opinion stated.

4.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected right shoulder disability.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The examiner must test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right shoulder.  If pain on motion of the right shoulder is shown, the examiner must state at what degree the pain begins.  The same range of motion studies must then be repeated after repetitions.  The examiner must indicate whether there is any favorable or unfavorable ankylosis of the right shoulder.  The examiner must state whether there is any functional loss caused by the Veteran's right shoulder disability, including whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  Additionally, an opinion must be stated as to whether any pain found in the right shoulder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.  The examiner must also state whether there is any evidence of dislocation of the right shoulder, nonunion with loose movement, or malunion of the right shoulder.  Finally, the examiner must describe all functional limitations resulting from the Veteran's right shoulder disability.

5.  Schedule the Veteran for a VA audiological examination to determine the severity of his left ear hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's left ear hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty.  The examiner must provide a complete rationale for all opinions stated.

6.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected right and left knee disabilities.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right and left knees.  If pain on motion of the right or left knee is shown, the examiner must state at what degree the pain begins.  The same range of motion studies must then be repeated after repetitions.  The examiner must state whether there is any functional loss caused by the Veteran's right or left knee disabilities, including whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  Additionally, an opinion must be stated as to whether any pain found in the right or left knees could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.  Finally, the examiner must describe all functional limitations resulting from the Veteran's right and left knee disabilities.

7.  Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017). 

8.  When the above development has been completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


